UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 TREY HUMES,
      Plaintiff,
      v.                                                     Civil Action No. 15-133 (CKK)
 BEAR DEFENSE SERVICES, LLC,
      Defendant.

                                   MEMORANDUM OPINION
                                      (December 29, 2015)

        This case comes before the Court on Defendant’s [6] Motion to Dismiss for Lack of
Jurisdiction, in which Defendant moves to dismiss this case for lack of personal jurisdiction and
for improper venue. After considering Defendant’s Motion to Dismiss and the parties’ briefs, the
Court issued a Memorandum Opinion and Order on December 15, 2015, finding that this Court
lacks personal jurisdiction over Defendant and that this Court is an improper venue for the above-
captioned action. See ECF No. [9]. Before ruling on whether to dismiss the action, the Court
provided Plaintiff five business days to file supplemental briefing, indicating whether he seeks a
transfer to the Middle District of Florida, a forum which Defendant has conceded to be a proper
venue and to have personal jurisdiction over Defendant. See id.
         On December 22, 2015 Plaintiff timely filed its [10] Supplemental Brief and
Reconsideration, wherein Plaintiff requested that the Court reconsider its determination that it
lacks personal jurisdiction over Defendant, or in the alternative, transfer this case to the Middle
District of Florida. In the Court’s [11] Order issued on December 29, 2015, the Court denied
Plaintiff’s request that the Court reconsider its determination that it lacks personal jurisdiction over
Defendant.
         Having already concluded that venue is improper in the District of Columbia, see ECF
No. [9], the Court must either dismiss the action or, “if it be in the interest of justice, transfer [it]
to any district or division in which it could have been brought.” 28 U.S.C. § 1406(a). “The
decision whether a transfer or a dismissal is in the interest of justice ... rests within the sound
discretion of the district court.” Naartex Consulting Corp. v. Watt, 722 F.2d 779, 789 (D.C. Cir.
1983). Generally, the interests of justice require transferring a case to the appropriate judicial
district rather than dismissing it. See Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466–67, 82 S. Ct.
913, 8 L. Ed. 2d 39 (1962). Where a case may be transferred to a proper venue in which litigating
the action would not prejudice the defendant, the district court should so transfer. See, e.g., Delta
Sigma Theta Sorority Inc. v. Bivins, 20 F. Supp. 3d 207, 219 (D.D.C. 2014).
         Defendant concedes that this action “could have been brought” in the Middle District of
Florida. See Def.’s Mot. at 2. Defendant, however, opposes transfer, arguing that the Court
should dismiss the Complaint because Plaintiff filed his Complaint in an “obviously improper
forum” and that the Court should make “clear that litigants will be held accountable if they elect
to file suit in a clearly improper venue for strategic reasons or due to an inexcusable lack of
diligence.” Def.’s Mot. at 10. The Court does not find Defendant’s arguments convincing. It is


                                                   1
not clear to the Court that Plaintiff filed suit in the District of Columbia for “strategic reasons” or
that the “the filing of the lawsuit was frivolous,” as Defendant alleges. Id. at 9, 10.
         Furthermore, Defendant has raised no arguments suggesting that it would be prejudiced
by a transfer to the Middle District of Florida. Rather, it appears that the Middle District of
Florida would provide an appropriate forum to litigate this action in light of the facts that (1)
Defendant is headquartered in Tampa, Florida; (2) Defendant has its principal place of business
in Tampa, Florida; and (3) Defendant maintains its employment records, including those related
to Plaintiff’s employment, in Tampa, Florida. See Def.’s Mot. at 2. Accordingly, in the exercise
of its discretion, the Court finds that it is in the “interest of justice” under 28 U.S.C. § 1406(a) to
transfer this case to the Middle District of Florida. See Delta Sigma Theta Sorority Inc., 20 F.
Supp. 3d at 219.
       For the reasons stated above and for the reasons stated in the Court’s [9] Memorandum
Opinion and Order issued in this case on December 15, 2015—which the Court fully
incorporates and makes part of this Memorandum Opinion—the Court shall DENY Defendant’s
[6] Motion to Dismiss for Lack of Jurisdiction. The Case shall be transferred to the U.S. District
Court for the Middle District of Florida.
        An appropriate Order accompanies this Memorandum Opinion.


                                                            /s/
                                                        COLLEEN KOLLAR-KOTELLY
                                                        United States District Judge




                                                   2